Treat, C. J. This was a proceeding by scire facias to foreclose a mortgage. The defendant was ruled to plead by a particular day. He filed a demurrer to the scire facias, after that day had passed. A judgment by default was subsequently entered against him. The rendition of that judgment is now assigned for error. The defendant had no right to plead after the expiration of the rule, without the special leave of the court. The demurrer was put on the files without first obtaining such leave, and it was very properly disregarded by the court. The plaintiff was as much entitled to a judgment by default when the demurrer was filed, as he was at the moment the rule to plead had expired. The judgment is affirmed. Judgment affirmed.